



nqsoagmtimagea01.jpg [nqsoagmtimagea01.jpg]
GRANT AGREEMENT




Name:


Fld_NAME_AC


Employee ID:


Fld_EMPLID
 
 
 
 
 



 
 
Grant Date:


expGRANT_DATE
Grant ID:


Fld_GRANT_NBR
Grant Price:


$     fld_NAME1_AC
Amount:


0
 
 
 
 
Plan:


Fld_DESCR
Vesting Schedule:


Fld_HTMLAREA1



Non-Qualified Stock Option


THIS GRANT AGREEMENT, as of the Grant Date noted above between HP Inc., a
Delaware corporation (“Company”), and the employee named above (“Employee”), is
entered into as follows:


WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company's continued growth; and


WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this grant and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted a
non-qualified stock option to purchase the number of shares stated above of its
$0.01 par value voting Common Stock (“Shares”) upon the terms and conditions set
forth herein and in accordance with the terms and conditions of the Plan named
above, a copy of which can be found on the Long-term Incentives website along
with a copy of the related prospectus. The Plan and the related prospectus can
also be obtained by written or telephonic request to the Company Secretary.
Unless otherwise defined in this Grant Agreement, any capitalized terms in this
Grant Agreement shall have the meaning ascribed to such terms in the Plan.


THEREFORE, the parties agree as follows:
1.
Grant of Stock Options.

This non-qualified Stock Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.
2.
Grant Price.

The Grant Price is the price per Share set forth above.            
3.
Restrictions on Transfer.

This Stock Option is not transferable by the Employee otherwise than by will or
the laws of descent and distribution, and is exercisable only by the Employee
during his or her lifetime. This Stock Option may not be transferred, assigned,
pledged or hypothecated by the Employee during his or her lifetime, whether by
operation of law or otherwise, and is not subject to execution, attachment or
similar process.
4.
Vesting Schedule.

This Stock Option will vest and become exercisable according to the vesting
schedule set forth above except as otherwise provided in this Grant Agreement
and except to the extent a severance plan applicable to the Employee provides
otherwise, subject to the Employee’s compliance with the terms and conditions of
the Plan and this Grant Agreement.


1

--------------------------------------------------------------------------------





5.
Expiration Date.

This Stock Option will expire on the 10th anniversary of the Grant Date set
forth above ("Expiration Date"), unless sooner terminated or canceled in
accordance with the provisions of the Plan and this Grant Agreement. The
Employee must exercise this Stock Option, if at all, on a day the New York Stock
Exchange is open for trading and on or before the Expiration Date. The Employee
shall be solely responsible for exercising this Stock Option, if at all, prior
to its Expiration Date. The Company shall have no obligation to notify the
Employee of this Stock Option’s expiration.


6.
Method of Exercise.

This Stock Option, to the extent it is then vested and exercisable, may be
exercised through a broker designated by the Company or by any other method the
Committee has approved; provided, however, that no such exercise shall be with
respect to fewer than twenty-five (25) Shares or the remaining Shares covered by
the Stock Option if less than twenty-five. The exercise must be accompanied by
the payment of the full Grant Price of such Shares and any Tax-Related Items
withholding. Payment may be in cash or Shares or a combination thereof to the
extent permissible under Applicable Law, or through a broker-assisted cashless
exercise; provided, however, that any payment in Shares shall be in strict
compliance with all procedural rules established by the Committee.
7.
Termination of Employment.

Except as otherwise provided for in this Grant Agreement or in the Plan or as
otherwise determined by the Company in its sole discretion, all unvested Shares
shall be forfeited by the Employee as of the date of termination and he or she
may exercise the Stock Option, to the extent that it is then vested, within
three months after the date of the Employee’s termination (but in no event later
than the Expiration Date), except to the extent a severance plan applicable to
the Employee provides otherwise.


For purposes of this Grant Agreement, the Employee's employment or service will
be considered terminated as of the date he or she is no longer actively
providing services to the Company, any Subsidiary or Affiliate (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Employee is employed
or retained or the terms of the Employee's employment or service agreement, if
any) and will not be extended by any notice period (e.g., the Employee's period
of employment or service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under the employment laws in
the jurisdiction where the Employee is employed or retained or the terms of the
Employee's employment or service agreement, if any). The Committee shall have
the exclusive discretion to determine when the Employee's employment or service
is terminated for purposes of this Grant Agreement (including whether the
Employee may still be considered to be providing service while on a leave of
absence).
8.
Death of Employee.

Notwithstanding the provisions of Section 4 of this Grant Agreement, in the
event of the Employee's death this Stock Option shall vest in full and the
Employee’s legal representative or designated beneficiary shall have the right
to exercise all or a portion of the Employee's rights under this Grant Agreement
within one year after the death of the Employee, and shall be bound by the
provisions of the Plan. In all cases, however, this Stock Option will expire no
later than the Expiration Date.
9.
Disability or Retirement of the Employee.

Notwithstanding the provisions of Section 4 of this Grant Agreement, in the
event of the Employee’s termination due to retirement in accordance with the
applicable retirement policy, or permanent and total disability, this Stock
Option shall vest in full and the Employee may exercise his or her rights under
this Grant Agreement within three years from the date of termination. In all
cases, however, this Stock Option will expire no later than the Expiration Date.
The Company’s obligation to vest the Stock Option under this Section is subject
to the condition that the Employee shall have executed a current Agreement
Regarding Confidential Information and Proprietary Developments (“ARCIPD”) that
is satisfactory to the Company, and shall not engage in any conduct that creates
a conflict of interest in the opinion of the Company.


10.
Termination for Cause.

Upon termination of the Employee’s employment for Cause, then, except as
provided in Section 17(a), all unvested Shares shall be forfeited by the
Employee and he or she may exercise the Stock Option, to the extent that it is
then vested, before the New York Stock Exchange closes on the date of the
Employee’s termination, except to the extent a severance plan applicable to the
Employee provides otherwise. “Cause” shall mean the Employee’s material neglect
(other than as a result of illness or disability) of his or her duties or
responsibilities to the Company or conduct (including action or failure to act)
that is not in the best interest of, or is injurious to, the Company, each as
determined in the sole discretion of the Executive Vice President of Human
Resources or his or her delegate.


11.
Taxes.

(a) The Employee shall be liable for any and all taxes, including income tax,
social insurance, fringe benefit tax, payroll tax, payment on account, employer
taxes, or other tax-related items related to the Employee’s participation in the
Plan and legally applicable to or otherwise recoverable from the Employee by the
Company and/or, if different, the Employee’s employer (the “Employer”) whether
incurred at grant, vesting, exercise, sale, prior to vesting or at any other
time (“Tax-Related Items”). In the event that the Company or the Employer
(which, for purposes of this Section 11, shall include a form employer) is
required, allowed or permitted to withhold taxes as a result of the grant,
vesting or exercise of the Stock Options, or subsequent sale of Shares acquired
pursuant to such Stock Options, the Employee shall make a cash payment or make
adequate arrangements satisfactory to the Company and/or the Employer to
withhold such taxes from Employee’s wages or other cash compensation paid to the
Employee by the Company and/or the Employer at the election of the Company, in
its sole discretion, or, if permissible under Applicable Law, the Company may
sell or arrange for the sale of Shares that Employee acquires as necessary to
cover all applicable required withholding Tax-Related Items that are legally
recoverable from the Employee at the time of the tax withholding event, unless
the Company, in its sole discretion, has established alternative procedures for
such payment. To the extent that any surrender of Shares or payment of cash or
alternative procedure for such payment is insufficient, the Employee authorizes
the Company, its


2

--------------------------------------------------------------------------------





Affiliates and Subsidiaries, which are qualified to deduct tax at source, to
deduct from the Employee’s compensation all Tax-Related Items. The Employee
agrees to pay any Tax-Related Items that cannot be satisfied from wages or other
cash compensation, to the extent permitted by Applicable Law.


(b)
Regardless of any action the Company or the Employer takes with respect to any
or all Tax-Related Items, the Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items is and remains the Employee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Employee further acknowledges that the Company and/or the Employer: (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of Stock Options, including,
but not limited to, the grant, vesting, exercise or settlement of the Stock
Options, the subsequent issuance of Shares and/or cash upon settlement of such
Stock Options or the subsequent sale of any Shares acquired pursuant to such
Stock Options and receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms or any aspect of this grant of Stock
Options to reduce or eliminate the Employee’s liability for Tax-Related Items or
to achieve any particular tax result. Further, if the Employee has become
subject to tax in more than one jurisdiction, the Employee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.



(c)
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including maximum applicable rates in the
Employee’s jurisdiction(s), in which case the Employee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Employee is deemed to have been issued the full
number of shares of Common Stock subject to the exercised Stock Options,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items.



(d)
The Employee shall pay the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Employee’s participation in the Plan or the Employee’s
receipt, vesting or exercise of Stock Options or subsequent sale of the Shares
acquired on exercise, or at any other time, that cannot be satisfied by the
means previously described. The Company may refuse to deliver the benefit
described herein if the Employee fails to comply with the Employee’s obligations
in connection with the Tax-Related Items.



(e)
In accepting the Stock Option, the Employee consents and agrees that in the
event the Stock Option becomes subject to an Employer tax that is legally
permitted to be recovered from the Employee, as may be determined by the Company
and/or the Employer at their sole discretion, and whether or not the Employee’s
employment with the Company and/or the Employer is continuing at the time such
tax becomes recoverable, the Employee will assume any liability for any such
taxes that may be payable by the Company and/or the Employer in connection with
the Stock Option. Further, by accepting the Stock Option, the Employee agrees
that the Company and/or the Employer may collect any such taxes from the
Employee by any of the means set forth in this Section 11. The Employee further
agrees to execute any other consents or elections required to accomplish the
above promptly upon request of the Company.



12.
Acknowledgement and Waiver.

By accepting this Stock Option, the Employee acknowledges, understands and
agrees that:
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;



(b)
the grant of Stock Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Stock Options, or
benefits in lieu of Stock Options, even if Stock Options have been granted
repeatedly in the past;



(c)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;



(d)
the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time and it
is expressly agreed and understood that employment is terminable at the will of
either party, insofar as permitted by Applicable Law;

  
(e)
the Employee is participating voluntarily in the Plan;



(f)
Stock Options and their resulting benefits are not intended to replace any
pension rights or compensation;



(g)
Stock Options and their resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments insofar as permitted by Applicable Law and
in no event should be considered as compensation for, or relating in any way to,
past services for the Company, the Employer or any Subsidiary or Affiliate;



(h)
unless otherwise agreed with the Company, the Stock Options and the Shares
subject to the Stock Options, and the income and value of same, are not granted
as consideration for, or in connection with, the service the Employee may
provide as a director of any Subsidiary or Affiliate;



(i)
this grant of Stock Options will not be interpreted to form an employment
contract or relationship with the Company, and furthermore, this Stock Option
will not be interpreted to form an employment contract with the Employer or any
Subsidiary or Affiliate;



3

--------------------------------------------------------------------------------







(j)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



(k)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Stock Options resulting from termination of Employee’s employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws), and in consideration of the grant of the Stock Options to
which the Employee is otherwise not entitled, the Employee irrevocably agrees
never to institute any claim against the Company or the Employer and releases
the Company and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Employee shall be deemed irrevocably to have
agreed not to pursue such claim and to have agreed to execute any and all
documents necessary to request dismissal or withdrawal of such claims;



(l)
notwithstanding any terms or conditions of the Plan to the contrary, in the
event of termination of the Employee’s employment (whether or not in breach of
local labor laws), the Employee’s right to exercise or otherwise to receive
benefits under this Grant Agreement after termination of employment, if any,
will be measured by the date of termination of Employee’s active employment and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when the Employee is no longer actively employed for purposes of the
Stock Options;



(m)
neither the Company, the Employer, nor any Subsidiary or Affiliate will be
liable for any foreign exchange rate fluctuation between the Employee’s local
currency and the United States dollar that may affect the value of the Stock
Options or any amounts due to the Employee pursuant to the settlement of the
Stock Options or the subsequent sale of any Shares acquired upon settlement; and



(n)
if the Company determines that the Employee has engaged in misconduct prohibited
by Applicable Law or any applicable policy of the Company, as in effect from
time to time, or the Company is required to make recovery from the Employee
under Applicable Law or a Company policy adopted to comply with applicable legal
requirements, then the Company may, in its sole discretion, to the extent it
determines appropriate and to the extent permitted under Applicable Law, (a)
recover from the Employee the proceeds from Stock Options exercised up to three
years prior to the Employee’s termination of employment or any time thereafter,
(b) cancel the Employee’s outstanding Stock Options whether or not vested, and
(c) take any other action required or permitted by Applicable Law.



13.
Data Privacy Consent.



(a)
The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee’s personal data as
described in this Grant Agreement and any other materials by and among, as
applicable, the Company, its Subsidiaries or Affiliates, and the Employer for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.



(b)
The Employee understands that the Company, its Subsidiaries and Affiliates, and
the Employer may hold certain personal information about the Employee,
including, but not limited to, name, home address, email address and telephone
number, date of birth, social insurance number, passport number or other
identification number, salary, nationality, residency, status, job title, any
shares of stock or directorships held in the Company, details of all restricted
stock units, Stock Options or any other entitlement to shares of stock granted,
canceled, purchased, exercised, vested, unvested or outstanding in the
Employee’s favor (“Data”) for the exclusive purpose of implementing, managing
and administering the Plan.



(c)
The Employee understands that Data may be transferred to Merrill Lynch and any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Employee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Employee’s country. The Company is committed to
protecting the privacy of Data in such cases. The Employee understands that by
contract both with the Company and/or any of its Subsidiaries or Affiliates and
with Merrill Lynch and/or the Company’s other vendors, the people and companies
that have access to the Employee’s Data are bound to handle such Data in a
manner consistent with the Company’s privacy policy and law. The Company
periodically performs due diligence and audits on its vendors in accordance with
good commercial practices to ensure their capabilities and compliance with those
commitments. The Employee further understands that Data will be held only as
long as is necessary to implement, administer and manage the Employee’s
participation in the Plan.



(d)
The Employee understands that if he or she resides outside the United States,
the Employee may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Employee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Employee does not consent, or if the Employee later
seeks to revoke his or her consent, the Employee's employment status or service
with the Company or his or her Employer will not be affected; the only
consequence of refusing or withdrawing the Employee’s consent is that the
Company would not be able to grant the Employee Stock Units or other equity
awards or administer and manage the Employee’s participation in the Plan.
Therefore, the Employee understands that refusing or withdrawing his or her
consent may affect the Employee’s ability to participate in the Plan. For more
information on the consequences of the Employee’s refusal to consent or
withdrawal of consent, the Employee understands that he or she may contact his
or her local human resources representative.





4

--------------------------------------------------------------------------------





(e)
Further, the Employee understands that the Company may rely on a different legal
basis for the processing and/or transfer of Data in the future and/or request
that the Employee provide another data privacy consent. If applicable and upon
request of the Company or a Subsidiary or Affiliate, the Employee agrees to
provide an executed data privacy consent or acknowledgement (or any other
consents, acknowledgements or agreements) to the Company or a Subsidiary or
Affiliate that the Company and/or a Subsidiary or Affiliate may deem necessary
to obtain under the data privacy laws in the Employee’s country of employment,
either now or in the future. The Employee understands that he or she may be
unable to participate in the Plan if he or she fails to execute any such
acknowledgement, agreement or consent requested by the Company and/or a
Subsidiary or Affiliate.



By electronically accepting Stock Units on the Merrill Lynch website, the
Employee is declaring that the Employee agrees with the data processing
practices described in this Section 12 and that the Employee consents to the
collection, processing and use of Data by the Company and the transfer of Data
to the recipients mentioned therein for the purposes described therein.


14.
No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares. The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


15.
Plan Information.

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Long-term Incentives website and stockholder
information, including copies of any annual report, proxy and Form 10-K, from
the investor relations section of the Company's website at www.hp.com. The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Company Secretary. The Employee hereby consents to receive any documents
related to current or future participation in the Plan by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


16.
Additional Eligibility Requirements Permitted.

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire exercise period. If such separate documents are
required by the Company and the Employee does not accept them within 75 days of
the Grant Date set forth above or such other date as of which the Company shall
require in its discretion, this Stock Option shall be canceled and the Employee
shall have no further rights under this Grant Agreement.


17.
Miscellaneous.

(a)
The Plan is incorporated herein by reference. The Plan and this Grant Agreement,
including the Appendix, constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Employee with respect to the
subject matter hereof, other than the terms of any severance plan applicable to
the Employee that provides more favorable vesting or extended post-termination
exercise periods, and may not be modified adversely to the Employee's interest
except by means of a writing signed by the Company and the Employee.
Notwithstanding the foregoing, nothing in the Plan or this Grant Agreement shall
affect the validity or interpretation of any duly authorized written agreement
between the Company and the Employee under which an award properly granted under
and pursuant to the Plan serves as any part of the consideration furnished to
the Employee. This Grant Agreement is governed by the laws of the state of
Delaware without regard to its conflict of law provisions.



(b)
If the Employee has received this or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.



(c)
The provisions of this Grant Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.



(d)
Notwithstanding Section 17(c), the Company’s obligations under this Grant
Agreement and the Employee’s agreement to the terms of an arbitration agreement
and/or an ARCIPD, if any, are mutually dependent. In the event that the Employee
breaches the arbitration agreement or the Employee’s ARCIPD is breached or found
not to be binding upon the Employee for any reason by a court of law, then the
Company will have no further obligation or duty to perform under the Plan or
this Grant Agreement.



(e)
The Employee acknowledges that, depending on the Employee or broker’s country of
residence or where the Company Shares are listed, the Employee may be subject to
insider trading restrictions and/or market abuse laws, which may affect the
Employee's ability to acquire, sell or otherwise dispose of Shares or rights to
Shares during times the Employee is considered to have “inside information”
regarding the Company (as defined by the laws in the Employee’s country). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders the Employee placed before he or she possessed inside information.
Furthermore, the Employee cold be prohibited from (i) disclosing the inside
information to any third party (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities.
Keep in mind that third parties include fellow employees. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. The
Employee acknowledges that it is his or her



5

--------------------------------------------------------------------------------





responsibility to comply with any applicable restrictions and that the Employee
should to consult his or her personal advisor on this matter.


(f)
Notwithstanding any provisions in this Grant Agreement, the grant of the Stock
Options shall be subject to any special terms and conditions set forth in the
Appendix to this Grant Agreement for the Employee’s country. Moreover, if the
Employee relocates to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to the Employee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Grant
Agreement.



(g)
The Company reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the Stock Options and on any Shares acquired under
the Plan, to the extent the Company determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require the Employee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.



(h)
A waiver by the Company of a breach of any provision of this Grant Agreement
shall not operate or be construed as a waiver of any other provision of this
Grant Agreement, or of any subsequent breach by the Employee or any other
employee participating in the Plan.



(i)
The Company shall not be required to treat as owner of Stock Options, or to
provide any associated benefits hereunder, any transferee to whom such Stock
Options or benefits shall have been transferred in violation of any of the
provisions of this Grant Agreement.



(j)
The parties agree to execute such further instruments and to take such action as
may reasonably be necessary to carry out the intent of this Grant Agreement.



(k)
All rights granted and/or Shares issued under this Grant Agreement are subject
to claw back under the Company policy as in effect from time to time.



(l)
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon delivery to the Employee at his address then on
file with the Company.



HP INC.




Dion Weisler
CEO and President




Tracy Keogh
Executive Vice President, Human Resources




RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS


Important Note: Your grant is subject to the terms and conditions of this Grant
Agreement and to the Company obtaining all necessary government approvals. If
you have questions regarding your grant, please discuss them with your manager.






6

--------------------------------------------------------------------------------







APPENDIX


HP INC. 2004 STOCK INCENTIVE PLAN, AS AMENDED


GRANT AGREEMENT FOR NON-U.S. EMPLOYEES


This Appendix includes additional terms and conditions that govern the Stock
Option if the Employee resides and/or works in one of the countries listed
herein. If the Employee is a citizen or resident (or are considered as such for
local law purposes) of a country other than the country in which the Employee is
currently residing and/or working, or if the Employee transfers to another
country after receiving the Stock Option, the Company shall, in its discretion,
determine to what extent the special terms and conditions contained herein shall
be applicable to the Employee. This Appendix is part of the Grant Agreement.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Grant Agreement or the Plan.


This Appendix also includes information regarding securities, exchange control,
tax and certain other issues of which the Employee should be aware with respect
to his or her participation in the Plan. The information is based on the
securities, exchange control, tax and other laws in effect in the respective
countries as of October 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Employee not rely on the
information contained herein as the only source of information relating to the
consequences of the Employee’s participation in the Plan because the information
may be out of date at the time the Employee exercises this Stock Option or sells
any Shares acquired under the Plan. In addition, the information is general in
nature and may not apply to the Employee’s particular situation, and the Company
is not in a position to assure the Employee of any particular result. Therefore,
the Employee is advised to seek appropriate professional advice as to how the
relevant laws in the Employee’s country may apply to the Employee’s individual
situation.


If the Employee is a citizen or resident (or is considered as such for local tax
purposes) of a country other than the country in which the Employee is currently
residing and/or working, or if the Employee transfers to another country after
the grant of this Stock Option, the information contained herein may not be
applicable to the Employee in the same manner.


European Union (“EU”) / European Economic Area (“EEA”)


Data Privacy. If the Employee resides or is employed in the EU or EEA, the
following provision replaces Section 13 of the Grant Agreement.


The Company is located at 1501 Page Mill, Palo Alto, California 94304, USA and
grants Stock Options under the Plan to the Employee at the Company’s sole
discretion. The Employee should review the following information about the
Company’s data processing practices.


Data Collection and Usage. Pursuant to applicable data protection laws, the
Employee is hereby notified that the Company collects, processes uses, and
transfers certain personally-identifiable information about the Employee for the
legitimate interest of implementing, administering and managing the Plan and
generally administering equity awards; specifically, including the Employee’s
name, home address, email address and telephone number, date of birth, social
insurance number or other identification number, salary, citizenship, job title,
any Shares or directorships held in the Company, and details of all Stock
Options or any other awards granted, canceled, exercised, vested, or outstanding
in the Employee’s favor, which the Company receives from the Employee or the
Employer. In granting the Employee Stock Options under the Plan, the Company
will collect the Employee’s personal data for purposes of allocating Shares and
implementing, administering and managing the Plan. The Company’s collection,
processing, use and transfer of the Employee’s personal data is necessary for
the performance of the Company’s contractual obligations under the Plan and
pursuant to the Company’s legitimate interest of managing and generally
administering employee equity awards. The Employee’s refusal to provide personal
data would make it impossible for the Company to perform its contractual
obligations and may affect the Employee’s ability to participate in the Plan. As
such, by participating in the Plan, the Employee voluntarily acknowledges the
collection, use, processing and transfer of the Employee’s personal data as
described herein.


Stock Plan Administration Service Provider. The Company transfers the Employee’s
data to Merrill Lynch, an independent service provider based in the United
States, which assists the Company with the implementation, administration and
management of the Plan. In the future, the Company may select a different
service provider and share the Employee’s data with another company that serves
in a similar manner. The Company’s service provider will open an account for the
Employee to receive and trade Shares. The Employee will be asked to agree on
separate terms and data processing practices with the service provider, which is
a condition to the Employee’s ability to participate in the Plan.


International Data Transfers. The Company and its service providers are based in
the United States. The Company can only meet its contractual obligations to the
Employee if the Employee’s personal data is transferred to the United States.
The performance of the Company’s contractual obligations to the Employee is one
of the legal bases for the transfer of the Employee’s data from the EU/EEA to
the United States. The Employee should be aware that the United States has
different data privacy laws and protections than the data privacy laws in place
in the EU/EEA.


Data Retention. The Company will use the Employee’s personal data only as long
as is necessary to implement, administer and manage the Employee’s participation
in the Plan or as required to comply with legal or regulatory obligations,
including under tax and security laws. When the Company no longer needs the
Employee’s personal data, the Company will remove it from its systems. If the
Company keeps the Employee’s data longer, it will be to satisfy legal,
regulatory or tax obligations and the Company’s legal basis would be for
compliance with relevant laws or regulations.




7

--------------------------------------------------------------------------------





Data Subjects Rights. The Employee may have a number of rights under data
privacy laws in the Employee’s country of employment (and country of residence,
if different). For example, the Employee’s rights may include the right to (i)
request access or copies of personal data the Company processes, (ii) request
rectification of incorrect data, (iii) request deletion of data, (iv) place
restrictions on processing, (v) lodge complaints with competent authorities in
the Employee’s country, and/or (vi) request a list with the names and addresses
of any potential recipients of your personal data. To receive clarification
regarding the Employee’s rights or to exercise his or her rights, the Employee
should contact the Employee’s local HR manager or global.equity@hp.com.


ARGENTINA


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


Notifications


Securities Notice
Shares of the Company are not publicly offered or listed on any stock exchange
in Argentina. The offer is private and not subject to the supervision of any
Argentine governmental authority.


Exchange Control Notice
Under current exchange control laws in Argentina, the Employee is not permitted
to purchase and remit foreign currency out of Argentina for the purpose of
acquiring foreign securities (including Shares).


If the Employee transfers proceeds from the sale of Shares into Argentina within
ten days of receipt (i.e., the proceeds have not been held in an offshore bank
or brokerage account for at least ten days prior to transfer), the Employee must
deposit 30% of the proceeds into a non-interest bearing account in Argentina for
365 days.  If, however, the Employee has satisfied the ten day holding
obligation, the Argentine bank handling the transaction may still request
certain documentation in connection with the Employee's request to transfer
proceeds into Argentina, including evidence of the sale and proof that no funds
were remitted out of Argentina to acquire the Shares.  If the bank determines
that the ten day rule or any other rule or regulation promulgated by the
Argentine Central Bank has not been satisfied, it will require that 30% of the
proceeds be placed in a non-interest bearing dollar denominated mandatory
deposit account for a holding period of 365 days. Please note that exchange
control regulations in Argentina are subject to frequent change. The Employee
should consult with his or her personal legal advisor regarding any exchange
control obligations the Employee may have in connection with his or her
participation in the Plan.


Foreign Asset/Account Reporting Notice
Argentine residents must report any Shares acquired under the Plan and held by
the resident on December 31 of each year on their annual tax return for that
year. Argentine residents should consult with their personal tax advisor to
determine their personal reporting obligations.


AUSTRALIA


Terms and Conditions
 
Breach of Law. Notwithstanding anything to the contrary in the Plan or the Grant
Agreement, the Employee will not be entitled to, and shall not claim any benefit
(including without limitation a legal right) under the Plan if the provision of
such benefit would give rise to a breach of Part 2D.2 of the Corporations Act
2001 (Cth), any other provision of that Act, or any other applicable statute,
rule or regulation which limits or restricts the giving of such benefits.
Further, the employer is under no obligation to seek or obtain the approval of
its stockholders in a general meeting for the purpose of overcoming any such
limitation or restriction.


Australian Offer Document
The Employee’s right to participate in the Plan and the Stock Options granted
under the Plan are subject to the terms and conditions stated in the Australian
Offer Document, the Plan, the Grant Agreement and this Appendix. By accepting
the Stock Options, the Employee acknowledges and confirms that the Employee has
reviewed these documents.




8

--------------------------------------------------------------------------------













Notifications


Exchange Control Notice
Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on behalf of the Employee. If
there is no Australian bank involved in the transfer, the Employee is required
to file the report. The Employee understands that the Employee should consult
with her or her personal advisor to ensure compliance with the applicable
reporting obligations.


Tax Information
The Plan is a plan subject to which subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).


AUSTRIA


Notifications


Exchange Control Notice
If the Employee holds Shares purchased under the Plan outside of Austria, the
Employee will be required to submit reports to the Austrian National Bank as
follows: (i) on a quarterly basis if the value of the Shares as of any given
quarter exceeds €30,000,000; and (ii) on an annual basis if the value of the
Shares as of December 31 exceeds €5,000,000. The quarterly reporting date is as
of the last day of the respective quarter; the deadline for filing the quarterly
report is the 15th day of the month following the end of the respective quarter.
The deadline for filing the annual report is January 31 of the following year.


If the Employee sells Shares or receives any cash dividends, the Employee may
have exchange control obligations if he or she holds the cash proceeds outside
of Austria. If the transaction volume of all of the Employee’s accounts abroad
exceeds €10,000,000, the Employee must report the movements and balances of all
accounts on a monthly basis, as of the last day of the month, on or before the
15th day of the following month, on the prescribed form (Meldungen
SI-Forderungen und/oder SI-Verpflichtungen).


BELGIUM


Terms and Conditions


Taxation of Option. The Stock Option must be accepted either (i) within 60 days
of the offer (for tax at offer), or (ii) after 60 days of the offer (for tax at
exercise). A separate offer letter and undertaking form may be provided to
Employee in addition to the Grant Agreement with a more detailed description of
the tax consequences corresponding to the acceptance of the Stock Option.
Employee should consult with his or her personal tax advisor regarding taxation
of the Stock Option and completion of the additional forms.


Form of Payment. Notwithstanding anything in the Section 6 of the Grant
Agreement, the Employee is prohibited from surrendering Shares that he or she
owns or attesting to the ownership of Shares to pay the exercise price or any
Tax-Related Items in connection with the Stock Option.


Notifications


Foreign Asset/Account Reporting Notice
The Employee is required to report any bank accounts opened and maintained
outside of Belgium on his or her annual tax return. In a separate report, the
Employee may be required to provide the National Bank of Belgium with certain
details regarding such foreign accounts (including the account number, bank name
and country in which any such account was opened). This report, as well as
additional information on how to complete it, can be found on the website of the
National Bank of Belgium, www.nbb.be, under Kredietcentrales / Centrales des
crédits caption. The Employee should consult with his or her personal tax
advisor to determine his or her personal reporting obligations.


Stock Exchange Tax Information
A stock exchange tax applies to transactions executed by a Belgian resident
through a non-Belgian financial intermediary, such as a U.S. broker. The stock
exchange tax likely will apply when the Shares are sold. The Employee should
consult with his or her personal tax advisor for additional details on his or
her obligations with respect to the stock exchange tax.


Brokerage Account Tax Information
A brokerage account tax may apply if the average annual value of the securities
the Employee holds (including Shares acquired under the Plan) in a brokerage or
other securities account exceeds certain thresholds. The Employee should consult
with his or her personal tax advisor for details regarding his or her
obligations with respect to the brokerage account tax.


BRAZIL


Terms and Conditions




9

--------------------------------------------------------------------------------





Intent to Comply with Law
By accepting the Stock Options, the Employee agrees to comply with applicable
Brazilian laws and report and pay any and all applicable Tax-Related Items
associated with the vesting of the Stock Options, the exercise of the Stock
Options, the sale of any Shares acquired upon exercise of the Stock Options and
the receipt of any dividends.


Labor Law Acknowledgment
This provision supplements Section 12 of the Grant Agreement:


By accepting this Stock Option, the Employee acknowledges, understands and
agrees that for all legal purposes: (i) the benefits provided to the Employee
under the Plan are unrelated to his or her employment; (ii) the Plan is not a
part of the terms and conditions of the Employee’s employment; and (iii) the
income from the Stock Options, if any, is not part of the Employee’s
remuneration from employment.


Notifications


Exchange Control Notice
If the Employee is resident or domiciled in Brazil, he or she will be required
to submit annually a declaration of assets and rights held outside of Brazil to
the Central Bank of Brazil if the aggregate value of such assets and rights is
US$100,000 or more. Assets and rights that must be reported include Shares
acquired under the Plan. The US$100,000 threshold may be changed annually. If
such amount exceeds US$100,000,000, the referred declaration is required
quarterly.


Tax on Financial Transactions (IOF)
Payments to foreign countries (including the payment of the Grant Price) and
repatriation of funds into Brazil and the conversion between BRL and USD
associated with such fund transfers may be subject to the Tax on Financial
Transactions. It is the Employee’s responsibility to comply with any applicable
Tax on Financial Transactions arising from participation in the Plan.


BULGARIA


Notifications


Exchange Control Notice
If the Employee exercises the Stock Options through a cash purchase exercise in
order to remit funds out of Bulgaria, the Employee will need to declare the
purpose of the remittance to the local bank that is transferring the funds
abroad and, if the amount of the payment is BGN 30,000 or more, provide the bank
with certain documents evidencing the transaction. The Employee should check
with his or her local bank on the requirements for the information or documents
that have to be provided.


If the Employee exercises the Stock Option by way of a cashless exercise market
sell order with a broker with respect to Shares issuable upon exercise of the
Stock Option, the documentation described in the preceding paragraph will not be
required because no funds will be remitted out of Bulgaria


Furthermore, the Employee will be required to file statistical forms with the
Bulgarian National Bank annually regarding his or her receivables in bank
accounts abroad as well as securities held abroad (e.g., Shares acquired under
the Plan) if the total sum of all such receivables and securities equals or
exceeds BGN50,000 as of the previous calendar year-end. The reports are due by
March 31.


CANADA


Terms and Conditions


Method of Payment / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Due to regulatory considerations in Canada, the Employee is prohibited from
surrendering Shares that the Employee already owns to pay the Grant Price or any
Tax-Related Items in connection with the Stock Options.


Termination of Employment
The following provision replaces Section 12(l) of the Grant Agreement:


For purposes of this Grant Agreement, the Employee's employment or service will
be considered terminated as of the earlier of: (a) the date on which the
Employee’s employment is terminated; (b) the date the Employee receives notice
of termination of employment from the Employer; or (c) the date on which the
Employee is no longer actively employed by or actively providing services,
regardless of any notice period or period of pay in lieu of such notice required
under Applicable Law (including, but not limited to, statutory law, regulatory
law and/or common law). The Committee shall have the exclusive discretion to
determine when the Employee's employment or service is terminated for purposes
of this Grant Agreement (including whether the Employee may still be considered
to be providing service while on a leave of absence).


Notifications


Securities Law Notice


10

--------------------------------------------------------------------------------





The Employee is permitted to sell Shares acquired under the Plan through the
designated broker under the Plan provided the resale of Shares takes place
outside of Canada through facilities of a stock exchange on which the Shares are
listed. The Shares are currently listed on the New York Stock Exchange in the
United States under the ticker symbol “HPQ”.


Foreign Asset/Account Reporting Notice
If the total value of the Employee's foreign property exceeds C$100,000 at any
time during the year, the Employee must report all of his or her foreign
property on Form T1135 (Foreign Income Verification Statement) by April 30 of
the following year. Foreign property includes Shares acquired under the Plan and
may include the Stock Options. The Stock Options must be reported--generally at
a nil cost--if the $100,000 cost threshold is exceeded because of other foreign
property the Employee holds. If Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB would normally equal the fair
market value of the Shares at exercise, but if the Employee owns other shares,
this ACB may have to be averaged with the ACB of the other shares. The Employee
should speak with a personal tax advisor to determine the scope of foreign
property that must be considered for purposes of this requirement.


The following provisions will also apply to Employees who are resident in
Quebec:


Consent to Receive Information in English
The parties acknowledge that it is their express wish that the Grant Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la convention
(«Grant Agreement»), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.


Plan Document Acknowledgement
In accepting the grant of Stock Options, Employee acknowledges that he or she
has received a copy of the Plan, has reviewed the Plan and the Grant Agreement
in their entirety and fully understands and accepts all provisions of the Plan
and the Grant Agreement.


Data Privacy
The following provision supplements Section 13 of the Grant Agreement:


The Employee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Employee further authorizes the Company and any Subsidiary or Affiliate and
the administrator of the Plan to disclose and discuss the Plan with their
advisors. The Employee further authorizes the Company and any Subsidiary or
Affiliate to record such information and to keep such information in the
Employee’s employee file.


CHILE


Notifications


Securities Law Notice
The offer of this Stock Option constitutes a private offering in Chile effective
as of the Grant Date. The offer of this Stock Option is made subject to general
ruling n° 336 of the Chilean Commission of the Financial Market (“CMF”).  The
offer refers to securities not registered at the securities registry or at the
foreign securities registry of the CMF, and, therefore, such securities are not
subject to oversight of the CMF.  Given that this Stock Option is not registered
in Chile, the Company is not required to provide public information about this
Stock Option or the Shares in Chile. Unless this Stock Option and/or the Shares
are registered with the CMF, a public offering of such securities cannot be made
in Chile.


Información bajo la Ley de Mercado de Valores
La presente Opción contituye una oferta privada en Chile y se inicia en la Fecha
de Concesión. Esta Opción se acoge a las disposiciones de la Norma de Carácter
General Nº 336 de la Comisión para el Mercado Financiero de Chile (“CMF”).  Esta
oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta. Por tratarse esta Opción de una oferta
de valores no inscritos en Chile, no existe la obligación por parte de la
Compañía de entregar en Chile información pública respecto de esta Opción o de
sus Acciones. Estos valores no podrán ser objeto de oferta pública en Chile
mientras no sean inscritos en el Registro de Valores correspondiente.


Exchange Control Notice
The Employee is resonsible for complying with foreign exchange requirements in
Chile. For general information purposes, as of the date hereof, the Employee is
not required to repatriate funds obtained from the sale of Shares or the receipt
of any dividends. However, if the Employee decides to repatriate such funds, the
Employee must do so through the Formal Exchange Market if the amount of the
funds exceeds US$10,000. In such case, the Employee must report the payment to
the commercial bank or registered foreign exchange office receiving the funds.


If the value of the Employee’s aggregate investments held outside of Chile
exceeds US$5,000,000 (including the Shares or cash proceeds obtained under the
Plan), the Employee must report the investments annually to the Central Bank.
Annex 3.1 of Chapter XII of the Foreign Exchange Regulations must be used to
file this report. Please note that exchange control regulations in Chile are
subject to change. The Employee should consult with his or her personal legal
advisor regarding any exchange control obligations that the Employee may have
prior to exercising his or her Stock Options, receiving proceeds from the sale
of Shares acquired upon the exercise of Stock Options or receiving cash
dividends.


11

--------------------------------------------------------------------------------







Foreign Asset/Account Reporting Notice
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the results of investments held abroad and
(ii) any taxes paid abroad which the taxpayers will use as credit against
Chilean income tax. The sworn statements disclosing this information (or
Formularios) must be submitted electronically through the CIRS website
www.sii.cl using Form 1929. Form 1929 is due on June 30 of each year, depending
on the assets and/or taxes being reported.








CHINA


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee as directed
by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


Notifications


Exchange Control Notice
The following terms and conditions will apply to Employees who are subject to
exchange control restrictions and regulations in the People's Republic of China
(the "PRC"), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion:
The Employee understands and agrees that, pursuant to local exchange control
requirements, the Employee will not be permitted to exercise the Stock Options
or purchase any Shares under the Plan unless or until the Company, its
Subsidiary or the Employer in the PRC has obtained an approval from SAFE for the
Plan.
The Employee further understand and agrees that he or she will be required to
immediately repatriate any proceeds from Shares acquired under the Plan to the
PRC. The Employee further understands that such repatriation of his or her
proceeds may need to be effectuated through a special exchange control account
established by the Company, any Subsidiary, or the Employer, and the Employee
hereby consents and agrees that any proceeds may be transferred to such special
account prior to being delivered to the Employee.
Proceeds may be paid to the Employee in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to the Employee in U.S. dollars,
the Employee will be required to set up a U.S. dollar bank account in the PRC so
that the proceeds may be deposited into this account. If the proceeds are paid
to the Employee in local currency, the Company is under no obligation to secure
any particular exchange conversion rate and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
The Employee further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in the PRC.
Foreign Asset/Account Reporting Notice
The Employee may be required to report to SAFE all details of his or her foreign
financial assets and liabilities, as well as details of any economic
transactions conducted with non-PRC residents. Under these rules, the Employee
may be subject to reporting obligations for the Stock Options, Shares acquired
under the Plan (if any), and the receipt of any dividends and the sale of such
Shares.


COLOMBIA


Terms and Conditions


Labor Law Acknowledgement
The following provision supplements Section 12 of the Grant Agreement:


The Employee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of the
Employee’s “salary” for any legal purpose.
Notifications


12

--------------------------------------------------------------------------------





Securities Law Notice
The Shares are not and will not be registered in the Colombian registry of
publicly traded securities (Registro Nacional de Valores y Emisores) and
therefore the Shares may not be offered to the public in Colombia. Nothing in
this document should be construed as the making of a public offer of securities
in Colombia.


Exchange Control Notice
The Employee must register his or her investments with the Central Bank of
Colombia (Banco de la República). The registration method will vary depending on
whether cash is remitted from Colombia (either by the Employee or the Employer),
or no cash consideration is paid at all. Upon liquidation of assets held abroad,
the Employee must (i) cancel the registration with the Central Bank and (ii)
repatriate the proceeds from the sale or liquidation to Colombia and file the
appropriate Central Bank form (usually through the Employee’s own local bank).
The Employee personally is responsible for complying with applicable exchange
control requirements in Colombia.
Foreign Asset/Account Reporting Notice
An annual information return may need to be filed with the Colombian Tax Office
detailing any assets held abroad (including Shares acquired under the Plan). If
the individual value of any of these assets exceeds a certain threshold, each
asset must be described (e.g., its nature and its value) and the jurisdiction in
which it is located must be disclosed. It is the Employee’s responsibility to
comply with this tax reporting requirement.


COSTA RICA


There are no country-specific provisions.


CROATIA


Terms and Conditions


Notifications


Exchange Control Notice
The Employee must report any foreign investments (including Shares acquired
under the Plan) to the Croatian National Bank for statistical purposes and
obtain prior approval of the Croatian National Bank for bank accounts opened
abroad. However, because exchange control regulations may change without notice,
the Employee should consult with his or her personal legal advisor to ensure
compliance with current regulations. It is the Employee’s responsibility to
comply with Croatian exchange control laws.


CZECH REPUBLIC


Notifications


Exchange Control Notice
The Czech National Bank may require residents of the Czech Republic to fulfill
certain notification duties in relation to the opening and maintenance of a
foreign account. In addition, residents of the Czech Republic may need to report
certain events in the absence of a request from the Czech National Bank. Because
exchange control regulations change frequently and without notice, residents of
the Czech Republic should consult with their legal advisor prior to the sale of
Shares to ensure compliance with current regulations. It is the Employee’s
responsibility to comply with Czech exchange control laws, and neither the
Company nor the Employer will be liable for any resulting fines or penalties.


DENMARK


Terms and Conditions


Danish Stock Option Act
By participating in the Plan, the Employee acknowledges that he or she has
received an Employer Statement translated into Danish, which is being provided
to comply with the Danish Stock Option Act. To the extent more favorable to the
Employee, the terms set forth in the Employer Statement will apply to the
Employee’s participation in the Plan.


Notifications


Securities/Tax Reporting Notice
Effective January 1, 2019, the rules that previously obligated the Employee to
inform the Danish Tax Administration about Shares held in foreign bank or
brokerage accounts and deposit accounts with a foreign bank or broker were
abolished and replaced by an automatic exchange of information regarding bank
and brokerage accounts. However, the Employee must still report the foreign
bank/broker accounts and their deposits, and Shares held in a foreign bank or
broker in the Employee’s tax return under the section on foreign affairs and
income.


Foreign Asset/Account Reporting Notice
The Employee understands that if the Employee establishes an account holding
Shares and/or cash outside Denmark, the Employee must report the account to the
Danish Tax Administration. The form that should be used in this respect can be
obtained from a local bank. (These obligations are separate from and in addition
to the obligations described above.)




13

--------------------------------------------------------------------------------





.FINLAND


There are no country-specific provisions.


FRANCE


Terms and Conditions


French Sub-Plan
The Stock Options granted to Employee residing in France on the Grant Date are
granted pursuant to the French Sub-Plan to the HP Inc. 2015 Stock Incentive Plan
for Grant of Stock Options to Participants in France (the “French Sub-Plan”),
and are subject to the terms and conditions stated in the French Sub-Plan, the
Plan and the Grant Agreement, including this Appendix. By accepting the Stock
Options, the Employee acknowledges and agrees to be bound by the terms of the
French Sub-Plan. The French Sub-Plan is incorporated herein by reference and
references to the Plan include the French Sub-Plan.


The Stock Options and Shares received upon exercise of such Stock Options are
intended to qualify for the specific tax and social security treatment in France
applicable to stock options granted under Sections L. 225-177 to L. 225-186-1 of
the French Commercial Code, as amended, to qualifying employees or officers of a
French Affiliate who are resident in France for French tax purposes and/or
subject to the French social security regime.


Consent to Receive Information in English
By accepting the Grant Agreement providing for the terms and conditions of the
Employee’s grant, the Employee confirms having read and understood the documents
relating to this grant (the Plan and the Grant Agreement), which were provided
in the English language. The Employee accepts the terms of those documents
accordingly.


Consentement Relatif à la Langue Utilisée
En acceptant le Contrat d'Attribution indiquant les termes et conditions de
l’attribution d’options à un Employé, l'Employé confirme avoir lu et compris les
documents relatifs à cette attribution (le Plan U.S. et le Contrat
d'Attribution) qui ont été communiqués en langue anglaise. L'Employé accepte les
termes et conditions en connaissance de cause.


Notifications


Foreign Asset/Account Reporting Notice
The Employee is required to report all foreign accounts (whether open, current
or closed) to the French tax authorities when filing his or her annual tax
return. The Employee should consult his or her personal advisor to ensure
compliance with applicable reporting obligations.


GERMANY


Notifications


Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If the Employee receives a cross-border payment in excess
of €12,500 (e.g., proceeds from the sale of Shares acquired under the Plan), he
or she must report the payment to German Federal Bank electronically using the
“General Statistics Reporting Portal” available via the Bank’s website
(www.bundesbank.de). The Employee should file the report by the fifth day of the
month following the month in which the payment is made.


GREECE


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


HONG KONG


14

--------------------------------------------------------------------------------







Terms and Conditions


Sale of Shares
In the event the Employee’s Stock Options vest within six months of the Grant
Date, the Employee agrees that he or she (or the Employee’s heirs or legal
representatives, as the case may be) will not exercise the Stock Options and
offer to the public or otherwise dispose of any Shares acquired prior to the six
month anniversary of the Grant Date.


Notifications


Securities Warning
The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. The Employee is advised to exercise caution in relation to the
offer. If the Employee is in any doubt about any of the contents of this
document, he or she should obtain independent professional advice. The Stock
Options and Shares acquired upon exercise of the Stock Options do not constitute
a public offering of securities under Hong Kong law and are available only to
employees of the Company or any Subsidiary or Affiliate. The Plan, the Grant
Agreement and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
The Stock Options are intended only for the personal use of each eligible
employee of the Company or any Subsidiary or Affiliate and may not be
distributed to any other person.


Nature of Scheme
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.


HUNGARY


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


INDIA


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


Notifications


Exchange Control Notice
The Employee understands that he or she must repatriate to India any proceeds
from the sale of Shares acquired under the Plan within 90 days of receipt. The
Employee will receive a foreign inward remittance certificate (“FIRC”) from the
bank where the Employee deposits


15

--------------------------------------------------------------------------------





the foreign currency. The Employee should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.


Foreign Asset/Account Reporting Notice 
Indian residents are required to declare any foreign bank accounts and any
foreign financial assets in their annual tax return. Indian residents should
consult with their personal tax advisor to determine their personal reporting
obligations.


INDONESIA


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


Notifications


Exchange Control Notice
If the Employee is an Indonesian resident and remits funds (including proceeds
from the sale of Shares) into Indonesia, the Indonesian Bank through which the
transaction is made will submit a transaction report to the Bank of Indonesia
for statistical reporting purposes. For transactions equal to or exceeding a
threshold amount (currently US$10,000), the report must include a description of
the transaction. Although the bank through which the transaction is made must
make the report, the Employee must complete a “Transfer Report Form.” The bank
through which the transaction is made will provide the Transfer Report Form to
the Employee. The Employee is personally responsible for complying with
applicable exchange control requirements in Indonesia.


IRELAND


There are no country-specific provisions.


ISRAEL


Terms and Conditions


Israeli Sub-Plan
The Stock Options are granted to the Employee pursuant to the Israeli Sub-Plan
to the HP Inc. Second Amended and Restated 2004 Stock Incentive Plan (the
“Israeli Sub-Plan”), and are subject to the terms and conditions stated in the
Israeli Sub-Plan, the Plan and the Grant Agreement, including this Appendix. By
accepting the Stock Options, the Employee acknowledges and agrees to be bound by
the terms of the Israeli Sub-Plan. The Israeli Sub-Plan is incorporated herein
by reference and references to the Plan include the Israeli Sub-Plan.


The Stock Options and Shares received upon exercise of such Stock Options are
intended to qualify for the tax treatment available in Israel pursuant to the
provisions of the “capital gain route” under Section 102 of the Israeli Tax
Ordinance ("Section 102"), including the provisions of the Income Tax (Tax
Abatement on the Grant of Shares to Employees) Regulations 2003 (the
“Regulations”) and any tax ruling or agreement obtained by the Company or the
Employer with regard to the Plan.


The following provision replaces Section 6 of the Grant Agreement:


6.    This Stock Option may be exercised by following the procedures provided by
the Trustee for the exercise of the Stock Option and delivering to the Trustee
at its head office a written notice stating the number of Shares as to which the
Stock Option is exercised; provided, however, that no such exercise shall be
with respect to fewer than 25 Shares or the remaining Shares covered by the
Stock Option if less than 25. The written notice must be accompanied by the
payment of the full Grant Price of such Shares. Payment may be in cash or Shares
or a combination thereof to the extent permissible under Applicable Law;
provided, however, that any payment in Shares shall be in strict compliance with
all procedural rules established by the Committee and subject to the provisions
of Section 102. Shares purchased through the exercise of the Stock Option will
be issued directly to the Trustee and will be held by the Trustee on behalf of
the Employee during the Required Holding Period. Subject to the conclusion of
the Required Holding Period and any further period included herein, Shares
purchased through the exercise of the Stock Option will be held by the Trustee
until the earlier of (i) the receipt by the Trustee of


16

--------------------------------------------------------------------------------





an acknowledgment from the Israeli Income Tax Authority that the Employee has
paid all applicable tax due pursuant to the Israeli Tax Ordinance and Section
102, or (ii) the Trustee withholds any applicable tax due pursuant to the
Israeli Tax Ordinance and Section 102.


The following provisions replace Section 10(b) of the Grant Agreement:


10(b) Regardless of any action the Company or the Employer takes with respect to
any or all Tax-Related Items, the Employee acknowledges and agrees that the
ultimate liability for all Tax-Related Items is and remains the Employee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Employee further acknowledges that the Company and/or the
Employer: (i) make no representations nor undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this grant of Stock
Options, including, but not limited to, the grant, vesting or settlement of
Stock Options, the subsequent issuance of Shares or the subsequent sale of any
Shares acquired pursuant to such Stock Options and receipt of any dividends; and
(ii) do not commit and are under no obligation to structure the terms or any
aspect of this grant of Stock Options to reduce or eliminate the Employee’s
liability for Tax-Related Items or to achieve any particular tax result.
Further, if the Employee has become subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, the Employee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. The Employee shall
pay the Trustee and/or the Company or the Employer any amount of Tax-Related
Items that the Trustee and/or the Company or the Employer may be required to
withhold or account for as a result of the Employee’s participation in the Plan
or the Employee’s receipt of Stock Options that cannot be satisfied by the means
previously described. The Company may refuse to deliver the benefit described
herein if the Employee fails to comply with the Employee’s obligations in
connection with the Tax-Related Items.


The following provision is added as a new Section 18 of the Grant Agreement:
17.    This Stock Option is subject to the trust (“Trust”) established by the
Trust Agreement (the “Trust Agreement”) with Tamir Fishman (the “Trustee”). It
is hereby clarified, that the Company may at its sole discretion replace the
Trustee from time to time and instruct the transfer of all Stock Options and
Shares held by such Trustee at such time to its successor and the provisions of
this Grant Agreement and the Trust Agreement shall apply to the new Trustee
mutatis mutandis. Under the conditions of Section 102(b)(2), the Stock Option
shall be exercised through the Trustee. To receive the tax treatment provided
for in Section 102(b)(2), the Stock Option and any Shares purchased pursuant to
the exercise of such Stock Option must be subject to the Trust for a period of
not less than twenty-four (24) months from their Grant Date and deposit with the
Trustee (the “Required Holding Period”). In order for the tax benefits of
Section 102(b)(2) to apply, as long as the Stock Option is held subject to the
Trust and/or the Shares purchased pursuant to the Stock Option is held by the
Trustee, neither the Stock Option nor the Shares purchased pursuant to the Stock
Option, as the case may be, may be sold, transferred, assigned, pledged or
mortgaged (other than through a transfer by will or by operation of law), nor
may such awards be the subject of an attachment or security interest, and no
power of attorney or transfer deed shall be given in respect thereof prior to
the payment of the tax liability. Upon the conclusion of the Required Holding
Period and subject to any further period included herein, the Trustee may
release Shares purchased through the exercise of the Stock Option to the
Employee only after (i) the receipt by the Trustee of an acknowledgment from the
Israeli Income Tax Authority that the Employee has paid all applicable tax due
pursuant to the Israeli Tax Ordinance and Section 102, or (ii) the Trustee
withholds any applicable tax due pursuant to the Israeli Tax Ordinance and
Section 102. Notwithstanding the foregoing, in the event the Employee shall
elect to release the Stock Option and/or any Shares purchased pursuant to the
exercise of such Stock Option prior to the conclusion of the Required Holding
Period, the sanctions under Section 102 shall apply to and shall be borne solely
by the Employee.


The following provisions are added as new Sections 19, 20, 21, 22 and 23of the
Grant Agreement:
19.    The Employee understands that in the event of a distribution of rights,
including an issuance of stock dividend or bonus shares, in connection with the
Stock Option and/or the Shares purchased pursuant to the exercise of such Stock
Option (the “Additional Rights”), all such Additional Rights shall be deposited
with and/or issued to the Trustee for the benefit of the Employee, and shall
also be subject to the provisions of Section 102(b)(2). The Required Holding
Period for such Additional Rights shall be measured from the commencement of the
Required Holding Period of the Stock Option, from which the Additional Rights
were declared or distributed.
20.    The Employee hereby represents, confirms and acknowledges: (i)     the
Trustee shall not be liable for any action or omission taken on its part in
connection with the Plan, the Sub-Plan for Israel, this Grant Agreement and the
Trust Agreement, provided that the Trustee acted reasonably and in good faith;
(ii) the Employee shall be liable to indemnify the Trustee with respect to any
loss, damage or expense caused to the Trustee as a result of or in consequence
of performance of its duties as a Trustee, unless arising out of the Trustee’s
own fraud or bad faith; and (iii) the Employee shall comply with the terms and
conditions of the Trust Agreement.
21.    The Company shall not be required (i) to transfer on its books any Shares
which shall have been sold or transferred in violation of any of the provisions
set forth in this Grant Agreement; or (ii) to treat as owner of such Shares or
to accord the right to vote as such owner or to pay dividends to any transferee
to whom such Shares shall have been so transferred.
22.    The receipt of the Stock Option, the purchase of the Shares to be issued
pursuant to the exercise of the Stock Option and the disposition of such Shares
may result in tax consequences. THE EMPLOYEE IS ADVISED TO CONSULT A TAX ADVISOR
WITH RESPECT TO THE TAX CONSEQUENCES OF RECEIVING OR EXERCISING THE STOCK OPTION
AND DISPOSING OF THE SHARES.
23.    The Employee understands that the tax benefit under Section 102(b)(2) is
conditioned upon the receipt of all required approvals from the Israeli Tax
Authorities. Accordingly, to the extent that for whatever reason the Israeli Tax
Authorities shall not grant an approval to the Company and/or the Employer (if
applicable) or shall withdraw the approval, then the tax benefits of Section
102(b)(2) will no longer apply, the Stock Option shall be treated as an Israeli
Other Section 102 Option (as such term is defined in the Sub-Plan for Israel)
and the Employee shall bear and pay any and all taxes and other levies and
payments applicable to the grant, exercise, sale or other disposition of the
Stock Option, the Shares purchased pursuant to the exercise of such Stock Option
and/or the Additional Rights.


17

--------------------------------------------------------------------------------







*    *    *    *    *
TO BE SIGNED BY THE ISRAELI EMPLOYEE WITH A COPY RETURNED TO PAYROLL
ADMINISTRATION:


I have read and understood this Grant Agreement, including this Appendix. I
understand that the Stock Options and rights granted and Shares issued to me
under this Grant Agreement are subject to the terms and provisions of Section
102(b)(2) of the Israeli Tax Ordinance and its related rules and regulations and
I hereby accept such Stock Options, rights and Shares subject to such terms and
provisions. I acknowledge that my holding, sale and transfer of the Stock
Options and the Shares to be issued upon the exercise of the Stock Options as
well as any Additional Rights are therefore subject to various restrictions and
limitations that are imposed by such Section and its related rules and
regulations, of which I am aware and with which I agree to comply.




Signed by: __________________________________________________________


Date:  ______________________________________________________________




ITALY


Terms and Conditions


Plan Document Acknowledgment
The Employee acknowledges having read and specifically and expressly approves
the following sections of the Grant Agreement: Section 7 (“Termination of
Employment”), Section 11 (“Taxes”), Section 12 (“Acknowledgement and Waiver”),
Section 14 (“No Advice Regarding Grant”), Section 17(b) (“Language”), Section
17(g) (“Appendix”), Section 17(h) (“Imposition of Other Requirements”) and
Section 13 (“Data Privacy”), as replaced by the provision below and the Method
of Exercise / Taxes Section above.


Notifications


Exchange Control Notice
The Employee acknowledges that he or she is entitled to participate in
investments, divestitures and other transactions that entail transfer of assets
to or from Italy subject only to certain reporting, record-keeping and
disclosure requirements which the Employee hereby agrees to undertake as
necessary.


Foreign Asset / Account Tax Reporting Notification
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (such as cash or Stock Options) which may generate income
taxable in Italy are required to report such assets on their annual tax returns
(UNICO Form, RW Schedule) or on a special form if no tax return is due. The same
reporting duties apply to Italian residents who are beneficial owners of the
foreign financial assets pursuant to Italian money laundering provisions, even
if they do not directly hold the foreign asset abroad. The Employee is advised
to consult his or her personal legal advisor to ensure compliance with
applicable reporting requirements.


Foreign Asset Tax Information
The value of the financial assets held outside of Italy by Italian residents is
subject to a foreign asset tax. The taxable amount will be the fair market value
of the financial assets assessed at the end of the calendar year.


JAPAN


Notifications


Exchange Control Notice
If the Employee acquires Shares valued at more than ¥100,000,000 in a single
transaction, the Employee must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the acquisition
of the Shares.


In addition, if the Employee pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when he or she exercises the Stock Option, the
Employee must file a Payment Report with the Ministry of Finance through the
Bank of Japan within 20 days of the date that the payment is made. The precise
reporting requirements vary depending on whether the relevant payment is made
through a bank in Japan.
Please note that a Payment Report is required independently from a Securities
Acquisition Report; therefore, the Employee must file both a Payment Report and
a Securities Acquisition Report if the total amount that he or she pays in a
single transaction for exercising the Stock Option and purchasing Shares exceeds
¥100,000,000.
Foreign Assets Reporting Notice
The Employee will be required to report details of any assets held outside of
Japan as of December 31 (including any Shares acquired under the Plan) to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15 each year. The Employee should consult with
his or her personal tax advisor as to whether the reporting obligation applies
to the Employee


18

--------------------------------------------------------------------------------





and whether the Employee will be required to report details of any outstanding
Stock Options, Shares or cash held by the Employee in the report.


KAZAKHSTAN


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


KOREA


Notifications


Exchange Control Notice
If the Employee receives US$500,000 or more from the sale of Shares in a single
transaction, Korean exchange control laws require the Employee repatriate the
proceeds to Korea within 18 months of the sale.


Foreign Asset/Account Reporting Notice
Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts) based in foreign countries that have not
entered into an “inter-governmental agreement for automatic exchange of tax
information” with Korea to the Korean tax authority and file a report with
respect to such accounts if the value of such accounts exceeds KRW 1 billion (or
an equivalent amount in foreign currency). The Employee should consult with his
or her personal tax advisor for additional information about this reporting
obligation, including whether or not there is an applicable inter-governmental
agreement between Korea and the United States (or any other country where the
Employee may hold any Shares or cash acquired in connection with the Plan).


LUXEMBOURG


There are no country-specific provisions.


MALAYSIA


Terms and Conditions


Data Privacy Consent
The following provision supplements Section 13, Data Privacy Consent, of the
Grant Agreement:




19

--------------------------------------------------------------------------------





1.    Data Privacy.
(a)    In order to implement, administer, manage and account for the Employee’s
participation in the Plan, the Company and its Subsidiaries and/or the Employer
may:
(i)    collect and use certain personal data regarding the Employee, including,
without limitation, the Employee’s name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all Stock Options
and other stock based incentives granted, awarded or sold to the Employee by the
Company (collectively, the “Data”);
(ii)    transfer the Data, in electronic or other form, to employees of the
Company and its Subsidiaries, and to third parties, who are involved in the
implementation, administration and/or management of, and/or accounting for, the
Plan, which recipients may be located in the Employee’s country or in other
countries that may have different data privacy laws and protections than the
Employee’s country;
(iii)    transfer the Data, in electronic or other form, to a broker or other
third party with whom the Employee has elected to deposit any Stock Options
issued in settlement of the Stock Options; and
(iv)    retain the Data for only as long as may be necessary in order to
implement, administer, manage and account for the Employee’s participation in
the Plan.
(b)    The Employee hereby consents to the collection, use, transfer and
retention of the Data, as described in this Grant Agreement, for the exclusive
purpose of implementing, administering, managing and accounting for the
Employee’s participation in the Plan.
(c)    The Employee understands that by contacting his or her local human
resources representative, whose contact details are: Nazura Hamdan, phone
number: 603 20584191, email: nazura-binti.hp.com.  The Employee may:
(i)    view the Data;
(ii)    correct any inaccurate information included within the Data;
(iii)    request additional information regarding the storage and processing of
the Data;
(iv)    request a list with the names and addresses of any potential recipients
of the Data; and
(v)    under certain circumstances and with certain consequences, prevent
further use, transfer, retention and/or processing of the Data.
(d)    The Employee understands that he or she may refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative.  The Employee understands, however, that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan.  For more information on the consequences of the
Employee’s refusal to consent or withdrawal of consent, the Employee understands
that he or she may contact his or her local human resources representative.
1.    Privasi Data.
(a)    Bagi melaksanakan, mentadbir, menguruskan dan mengambil kira penyertaan
Pekerja dalam Pelan, Syarikat dan Anak Syarikat dan/atau Majikan boleh:
(i)    mengumpul dan menggunakan data peribadi tertentu yang berkaitan dengan
Pekerja, termasuklah, tanpa dihadkan kepada, nama Pekerja, alamat rumah dan
nombor telefon, alamat dan no telefon kerja, e-mel kerja, tarikh lahir, nombor
insurans sosial atau pengenalan lain, tempoh pekerjaan, status pekerjaan,
kewarganegaraan dan tempat kediaman percukaian, dan butiran mengenai terma-terma
dan syarat-syarat, pemberian, peletakan hak, pembatalan, penamatan dan penamatan
tempoh semua Opsyen dan insentif saham lain yang diberi, dianugerah atau dijual
oleh Syarikat kepada Pekerja (secara kolektif, “Data”);
(ii)    memindahkan Data, secara elektronik atau dalam bentuk lain, kepada
pekerja-pekerja Syarikat dan Anak Syarikatnya, dan kepada pihak ketiga, yang
terlibat dalam pelaksanaan, pentadbiran dan/atau pengurusan, dan/atau mengambil
kira, Pelan tersebut, di mana penerima tersebut mungkin berada di negara Pekerja
atau di negara-negara lain yang mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara Pekerja;
(iii)    memindahkan Data, secara elektronik atau dalam bentuk lain, kepada
broker atau pihak ketiga yang telah dipilih oleh Pekerja untuk mendepositkan
apa-apa Opsyen yang dikeluarkan dalam penyelesaian Opsyen; dan
(iv)    mengekalkan Data hanya selama yang diperlukan untuk melaksana,
mentadbir, mengurus dan mengambil kira penyertaan Pekerja dalam Pelan tersebut.
(b)    Pekerja dengan ini bersetuju dengan pengumpulan, penggunaan, pemindahan
dan pengekalan Data, seperti yang diterangkan dalam Perjanjian ini, bagi tujuan
yang eksklusif untuk melaksanakan, mentadbir, menguruskan dan mengambil kira
penyertaan Pekerja dalam Pelan.
(c)    Pekerja memahami bahawa dengan menghubungi wakil sumber manusia
tempatannya, yang butir-butir hubungannya adalah: Nazura Hamdan, phone number:
603 20584191, email: nazura-binti.hp.com. Pekerja tersebut boleh:
(i)    melihat Data tersebut;
(ii)    membetulkan apa-apa maklumat yang tidak tepat yang terkandung dalam
Data;
(iii)    meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data;
(iv)    meminta senarai dengan nama dan alamat penerima-penerima Data yang
berkemungkinan; dan
(v)    dalam situasi tertentu dan dengan akibat tertentu, menghalang penggunaan,
pemindahan, pengekalan dan/atau pemprosesan selanjutnya bagi Data tersebut.
(d)    Pekerja memahami bahawa dia boleh enggan memberi atau menarik balik
keizinan yang terkandung di sini, dalam apa jua keadaan tanpa kos, dengan
menghubungi secara bertulis wakil sumber manusia tempatannya. Pekerja memahami,
bagaimanapun, bahawa keengganan memberi atau penarikan balik keizinannya boleh
menjejaskan keupayaannya untuk mengambil bahagian dalam Pelan tersebut. Untuk
maklumat lanjut mengenai akibat keengganan Pekerja untuk memberikan keizinan
atau penarikan balik keizinan, Pekerja memahami bahawa dia boleh menghubungi
wakil sumber manusia tempatannya.



Notifications


Director Reporting Notice
If the Employee is a director of a Malaysian subsidiary, the Employee is subject
to certain notification requirements under the Malaysian Companies Act 2016.
Among these requirements is an obligation to notify the Malaysian subsidiary in
writing when the Employee receives


20

--------------------------------------------------------------------------------





or disposes of an interest (e.g., equity awards or Shares) in the Company or any
related company. This notification must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.


MEXICO


Terms and Conditions


The following provisions supplement Section 12 in the Grant Agreement:


Labor Law Acknowledgment
By accepting the Stock Options, the Employee acknowledges, understands and
agrees that: (i) the Stock Options are not related to the salary and other
contractual benefits granted to the Employee by the Employer; and (ii) any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of employment.


Policy Statement
The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability to the Employee.


The Company, with its registered office at 1501 Page Mill, Palo Alto, California
94304, USA, is solely responsible for the administration of the Plan and
participation in the Plan. The acquisition of Shares does not, in any way,
establish an employment relationship between the Employee and the Company since
the Employee is participating in the Plan on a wholly commercial basis and the
sole employer is the Employer nor does it establish any rights between the
Employee and Employer.


Plan Document Acknowledgment
By accepting the Stock Options, the Employee acknowledges he or she has received
a copy of the Plan, have reviewed the Plan and the Grant Agreement in their
entirety and fully understand and accept all provisions of the Plan and the
Grant Agreement.


In addition, by signing below, the Employee further acknowledges having read and
specifically and expressly approved the terms and conditions in Section 12 of
the Grant Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company, its Subsidiaries and its Affiliates are not responsible for
any decrease in the value of the Shares underlying the Stock Options.


Finally, the Employee does not reserve any action or right to bring any claim
against the Company for any compensation or damages as a result of participation
in the Plan and the Employee therefore grants a full and broad release to
his/her Employer and the Company and its Subsidiaries and Affiliates with
respect to any claim that may arise under the Plan.


Spanish Translation


Las siguientes disposiciones complementan la Sección 12 en el Acuerdo de
Otorgamiento:


Reconocimiento de la Ley Laboral
Al aceptar las Opciones, el Empleado reconoce, entiende y acepta que: (i) las
Opciones no se encuentran relacionadas con el salario ni con otras prestaciones
contractuales concedidas al Empleado por parte del Empleador; y (ii) cualquier
modificación del Plan o su terminación no constituye un cambio o desmejora de
los términos y condiciones de empleo.


Declaración de Política
La invitación por parte de la Compañía bajo el Plan, es unilateral y
discrecional; por lo tanto, la Compañía se reserva el derecho
absoluto de modificar el mismo y discontinuarlo en cualquier tiempo, sin ninguna
responsabilidad para el Empleado.


La Compañía, con oficinas registradas ubicadas en 1501 Page Mill, Palo Alto,
California 94304, USA es la única responsible por la administración del Plan y
de la participación en el mismo y la adquisición de Acciones Comunes no
establece de forma alguna, una relación de trabajo entre el Empleado y la
Compañía, ya que la participación del Empleado en el Plan es completamente
comercial y el único empleador es el Empleador, así como tampoco establece
ningún derecho entre el Empleado y su Empleador.


Reconocimiento del Documento del Plan
Por medio de la aceptación las Opciones, el Empleado reconoce que ha recibido
una copia del Plan, que el mismo ha sido revisado al igual que la totalidad del
Acuerdo de Otorgamiento y, que ha entendido y aceptado completamente todas las
disposiciones contenidas en el Plan y en el Acuerdo de Otorgamiento.


Adicionalmente, al firmar abajo, el Empleado reconoce que ha leído, y que
aprueba específica y expresamente los términos y condiciones contenidos en la
Sección 12 del Acuerdo de Otorgamiento, en la cual se encuentra claramente
descrito y establecido que: (i) la participación en el Plan no constituye un
derecho adquirido; (ii) el Plan y la participación en el mismo es ofrecida por
la Compañía de forma enteramente discrecional; (iii) la participación en el Plan
es voluntaria; y (iv) la Compañía, así como sus Subsidiarias y Afiliadas no son
responsables por cualquier detrimento en el valor de las Acciones Comunes en
relación con las Opciones.


Finalmente, el Empleado declara que no se reserva ninguna acción o derecho para
interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y en
consecuencia, otorga el más amplio finiquito


21

--------------------------------------------------------------------------------





a su Empleador, así como a la Compañía, a sus Subsidiarias y Afiliadas con
respecto a cualquier demanda que pudiera originarse en virtud del Plan.


MOROCCO


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


Notifications


Exchange Control Notice
The Employee is required immediately to repatriate to Morocco the proceeds from
the sale of any Shares which may be issued to him or her upon exercise of the
Stock Option. Such repatriation of proceeds may need to be effectuated through a
special account established by the Company, its Subsidiary or Affiliate,
including the Employer. By accepting the Stock Option, the Employee consents and
agrees that the cash proceeds may be transferred to such special account prior
to being delivered to the Employee.


If repatriation of proceeds is not effectuated through a special account, the
Employee agrees to maintain his or her own records proving repatriation and to
provide copies of these records upon request from the Company, the Employer
and/or the Office des Changes. The Employee is responsible for ensuring
compliance with all exchange control laws in Morocco.


NETHERLANDS


Notifications


Securities Law Notice


nqsoagmtimage2.jpg [nqsoagmtimage2.jpg]


NEW ZEALAND


Notifications


Securities Warning


In compliance with New Zealand securities laws, the Employee is hereby notified
that the documents listed below are available for review on the Company’s
external and internal sites at the following web addresses listed:
http://www.mybenefits.ml.com/
(for (i) and (ii)) and http://h30261.www3.hp.com/ (for (iii)). The items in
(iii) are also available at www.sec.gov.


i.
the Grant Agreement, including this Appendix, which sets forth the terms and
conditions of the grant of Stock Options;



ii.
a copy of the Plan and its accompanying prospectus; and



iii.
a copy of the Company’s most recent annual report and most recent financial
statements.





22

--------------------------------------------------------------------------------





The Employee understands that he or she is advised to carefully read the
available materials before making a decision whether to participate in the Plan.
The Employee is advised to contact his or her tax advisor for specific
information concerning the Employee’s personal tax situation with regard to the
grant of Stock Options.


Warning


This is a grant of Stock Options. The underlying Shares give you a stake in the
ownership of the Company. The Employee may receive a return if dividends are
paid.


If the Company runs into financial difficulties and is wound up, the Employee
will be paid only after all creditors and holders of preference shares have been
paid. The Employee may lose some or all of his or her investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.


The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, the Employee may not be given all the
information usually required. The Employee will also have fewer other legal
protections for this investment.


Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


NIGERIA


There are no country-specific provisions.


NORWAY


There are no country-specific provisions.


PERU


Terms and Conditions


Labor Law Acknowledgment
The following provision supplements Section 12 of the Grant Agreement:


By accepting the Stock Options, the Employee acknowledges, understands and
agrees that the Stock Options are being granted ex gratia to the Employee with
the purpose of rewarding him or her.


Notifications


Securities Law Notice
The offer of the Stock Options is considered a private offering in Peru;
therefore, it is not subject to registration in Peru.


PHILIPPINES


Terms and Conditions


Issuance of Shares of Common Stock
Employee acknowledges, understands and agrees that, if the issuance of Shares on
the exercise date does not comply with all applicable Philippines securities
laws, Shares will not be issued. In particular, Shares will not be issued upon
exercise unless and until the Philippines Securities and Exchange Commission
authorizes the issuance of Shares under the Plan by approving the Company’s
request for exemption from the securities registration requirement.


Notifications


Securities Law Notice
The grant of Stock Options made under the Plan is being made pursuant to an
exemption from registration under Section 10.2 of the Philippines Securities
Regulation Code that has been approved by the Philippines Securities and
Exchange Commission.


The Employee bears (without limitation) the risk of fluctuation in the price of
the Shares on the New York Stock Exchange and the risk of currency fluctuations
between the U.S. Dollar and the Employee's local currency. The value of any
Shares the Employee may acquire under the Plan may decrease, and fluctuations in
foreign exchange rates between the Employee’s local currency and the U.S. Dollar
may affect the value of the subsequent sale of any Shares acquired under the
Plan. The Company is not making any representations, projections or assurances
about the value of the Shares now or in the future.


For further information on risk factors impacting the Company’s business that
may affect the value of the Shares, the Employee can refer to the risk factors
discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov/, as well as on the Company’s website at
http://


23

--------------------------------------------------------------------------------





h30261.www3.hp.com/. In addition, the Employee may receive, free of charge, a
copy of the Company’s Annual Report, Quarterly Reports or any other reports,
proxy statements or communications distributed to the Company’s stockholders by
contacting Investor Relations at 1501 Page Mill Road, Palo Alto, California
94304, U.S.A.


The Employee acknowledges that he or she is permitted to sell Shares acquired
under the Plan through the designated broker appointed by the Company (or such
other broker to whom the Employee may transfer the Shares), provided that such
sale takes place outside the Philippines through the facilities of the New York
Stock Exchange on which the Shares are listed.


POLAND


Notifications


Exchange Control Notice
If the Employee holds foreign securities (including Shares) and maintains
accounts abroad, the Employee may be required to file certain reports with the
National Bank of Poland. Specifically, if the value of securities and cash held
in such foreign accounts exceeds PLN 7 million, the Employee must file reports
on the transactions and balances of the accounts on a quarterly basis. Further,
any fund transfers into or out of Poland in excess of €15,000 must be effected
through a bank in Poland. Polish residents are required to store all documents
related to foreign exchange transactions for a period of five years.


PORTUGAL


Terms and Conditions


Language Consent
The Employee hereby expressly declares that he or she has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Plan and Grant Agreement.


Consentimento sobre Língua
O Empregado, pelo presente, declara expressamente que domina a língua inglesa e
que leu, compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidos no Plano e no Acordo de Atribuição.


Notifications


Exchange Control Notice
If the Employee receives Shares upon exercise of the Stock Options, the
acquisition of Shares should be reported to the Banco de Portugal for
statistical purposes. If the Shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Employee’s behalf. If the Shares are not deposited with
a commercial bank or financial intermediary in Portugal, the Employee is
responsible for submitting the report to the Banco de Portugal.


PUERTO RICO


Notifications


Securities Law Notice
The offer of the Plan is subject exclusively to U.S. securities laws, including
the U.S. Securities Exchange Act of 1934, as amended.


ROMANIA


Notifications


Exchange Control Notice
Any transfer of funds exceeding €15,000 (whether via one transaction or several
transactions that appear to be linked to each other) must be reported to the
National Office for Prevention and Control of Money Laundering on specific forms
by the relevant bank or financial institution. If the Employee deposits the
proceeds from the sale of Shares in a bank account in Romania, the Employee may
have to provide the Romanian bank through which the operations are effected with
appropriate documentation regarding the receipt of the income. The Employee
should consult with a personal legal advisor to determine whether you will be
required to submit such documentation to the Romanian bank.


RUSSIA


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The


24

--------------------------------------------------------------------------------





Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


Notifications


Securities Law Notice
The Grant Agreement, the Plan and all other materials the Employee may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. Absent any requirement under local law, the issuance of
securities pursuant to the Plan has not and will not be registered in Russia;
hence, the securities described in any Plan-related documents may not be used
for offering or public circulation in Russia.


Exchange Control Notice
The Employee is required to repatriate certain cash amounts you receive with
respect to the Stock Options, including proceeds from the sale of Shares that
may be issued to the Employee pursuant to the Stock Options, from the Employee’s
U.S. brokerage account to Russia as soon as the Employee intends to use those
cash amounts for any purpose, including reinvestment. Such funds must initially
be credited to the Employee through a foreign currency account at an authorized
bank in Russia. After the funds are initially received in Russia, they may be
further remitted to foreign banks in accordance with Russian exchange control
laws.


As an express statutory exception to the above-mentioned repatriation rule, cash
dividends paid on the Shares can be paid directly to a foreign bank or brokerage
account opened with a bank located in an OECD (Organization for Economic
Co-operation and Development) or FATF (Financial Action Task Force) country. As
of January 1, 2018, cash proceeds from the sale of shares listed on one of the
foreign stock exchanges on the list provided for by the Russian Federal law “On
the Securities Market” (which currently includes the New York Stock Exchange)
can also be paid directly to a foreign bank or brokerage account opened with a
bank located in an OECD or FATF country. Other statutory exceptions may apply,
and the Employee should consult with his or her personal legal advisor in this
regard.


The Employee is encouraged to contact his or her personal advisor as exchange
control requirements may change and significant penalties apply in the case of
non-compliance with the exchange control requirements.


Foreign Asset/Account Reporting Notice
The Employee is required to report the opening, closing or change of details of
any foreign bank account to Russian tax authorities within one month of opening,
closing or change of details of such account. The Employee is also are required
to report (i) the beginning and ending balances in such a foreign bank account
each year and (ii) transactions related to such a foreign account during the
year to the Russian tax authorities, on or before June 1 of the following year.
The tax authorities can require the Employee to provide appropriate supporting
documents related to transactions in a foreign bank account. The Employee should
consult with his or her personal legal advisor to determine the applicability of
these reporting requirements to any brokerage account opened in connection with
the Employee’s participation in the Plan.


Anti-Corruption Information
Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign-source financial instruments (e.g.,
shares of foreign companies such as the Corporation). Accordingly, if the
Employee is covered by these laws, the Employee should inform the Company
because the Employee should not hold Shares acquired under the Plan.


SERBIA


Notifications


Securities Law Notice
The grant of Stock Options and the issuance of any Shares are not subject to the
regulations concerning public offers and private placements under the Law on
Capital Markets.


Exchange Control Notice
Pursuant to the Law on Foreign Exchange Transactions, Serbian residents may
freely acquire Shares under the Plan. However, the National Bank of Serbia
generally requires residents to report the acquisition of Shares, the value of
the Shares at vesting and, on a quarterly basis, any changes in the value of the
underlying Shares. An exemption from this reporting obligation may apply on the
basis that the Shares are acquired for no consideration. The Employee is advised
to consult with his or her personal legal advisor to determine the Employee's
reporting obligations upon the acquisition of Shares under the Plan as such
obligations are subject to change based on the interpretation of applicable
regulations by the National Bank of Serbia.


SINGAPORE


Notifications


25

--------------------------------------------------------------------------------







Securities Law Notice
The grant of the Stock Option is being made pursuant to the “Qualifying Person”
exemption” under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) under which it is exempt from the prospectus and
registration requirements and is not made with a view to the underlying Shares
being subsequently offered for sale to any other party. The Plan has not been
lodged or registered as a prospectus with the Monetary Authority of Singapore.
The Employe should note that the Stock Option is subject to section 257 of the
SFA and that Participant will not be able to make any subsequent sale of the
Shares in Singapore, or any offer or subsequent sale of the Shares in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA. 


Directors Reporting Notice
Directors, associate directors, and shadow directors of a Singaporean Subsidiary
or Affiliate are subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify the
Singaporean Subsidiary or Affiliate in writing when the Employee receives an
interest (e.g., the Stock Option, Shares) in the Company or any related
companies (including when the Employee sells Shares acquired through exercise of
the Stock Option). In addition, the Employee must notify the Singaporean
Subsidiary or Affiliate when he or she sells or receive Shares of the Company or
any related company (including when the Employee sells or receives Shares
acquired under the Plan). These notifications must be made within two business
days of acquiring or disposing of any interest in the Company or any related
company. In addition, a notification must be made of the Employee's interests in
the Company or any related company within two business days of becoming a
director.


SLOVAKIA


Notifications


Foreign Asset/Account Reporting Notice
If the Employee permanently resides in the Slovak Republic and, apart from being
employed, carries on business activities as an independent entrepreneur (in
Slovakian, podnikatel), the Employee will be obligated to report his or her
foreign assets (including any foreign securities) to the National Bank of
Slovakia (provided that the value of the foreign assets exceeds an amount of
€2,000,000). These reports must be submitted on a monthly basis by the 15th day
of the respective calendar month, as well as on a quarterly basis by the 15th
day of the calendar month following the respective calendar quarter, using
notification form DEV (NBS) 1-12, which may be found at the National Bank of
Slovakia’s website at www.nbs.sk.


SOUTH AFRICA


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


Deemed Acceptance of Stock Option.
Pursuant to Section 96(1)(g)(ii) of the Companies Act, the Stock Option offer
must be finalized within six (6) months following the date the offer is
communicated to the Employee. If the Employee does not want to accept the offer,
the Employee is required to decline the Stock Option no later than the six (6)
months following the date the offer is communicated to the Employee. If the
Employee does not reject the Stock Option within six (6) months following the
date the offer is communicated to the Employee, the Employee will be deemed to
accept the Stock Option.


Notifications


Exchange Control Notice
The Employee is solely responsible for complying with applicable exchange
control regulations and rulings (the “Exchange Control Regulations”) in South
Africa. As the Exchange Control Regulations change frequently and without
notice, the Employee should consult the Employee’s legal advisor to ensure
compliance with current Exchange Control Regulations. Neither the Company nor
any of its Subsidiaries shall be liable for any fines or penalties resulting
from the Employee’s failure to comply with applicable laws.


Securities Law Notice


26

--------------------------------------------------------------------------------





Neither the Stock Option nor the underlying Shares shall be publicly offered or
listed on any stock exchange in South Africa. The offer is intended to be
private pursuant to Section 96(1)(g)(ii) of the Companies Act, 71 of 2008 (the
“Companies Act”) and is not subject to the supervision of any South African
governmental authority.












SPAIN


Terms and Conditions


Acknowledgment and Waiver
The following provisions supplement Section 12 of the Grant Agreement:


By accepting the grant of Stock Options, the Employee acknowledges, understands
and agrees that he or she consents to participation in the Plan and have
received a copy of the Plan.


The Employee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Stock Options under the Plan to individuals who
may be employees of the Company or its Subsidiaries or Affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Subsidiaries or Affiliates on an ongoing basis.
Consequently, the Employee understands that the Stock Options are granted on the
assumption and condition that the Stock Options or the Shares acquired upon
exercise shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries or Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, the Employee understands that this
grant would not be made to the Employee but for the assumptions and conditions
referred to above; thus, the Employee acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then the Stock Options shall be null and void.


The Stock Options are a conditional right to Shares and vesting may cease in the
case of, or affected by, the Employee's termination of service or employment.
This will be the case, for example, even if (1) the Employee is considered to be
unfairly dismissed without good cause; (2) the Employee is dismissed for
disciplinary or objective reasons or due to a collective dismissal; (3) the
Employee terminates employment or service due to a change of work location,
duties or any other employment or contractual condition; (4) the Employee
terminates employment or service due to unilateral breach of contract of the
Company, the Employer, or any other Subsidiary or Affiliate; or (5) the
Employee's employment or service terminates for any other reason whatsoever,
except for reasons specified in the Grant Agreement. Consequently, upon
termination of the Employee's employment or service for any of the reasons set
forth above, the Employee may automatically lose any rights to the unvested
Stock Options granted to him or her as of the date of the Employee's termination
of employment and may have a limited period post-termination to exercise the
Stock Option, as described in the Plan and the Grant Agreement.


Notifications


Securities Law Notice
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the grant
of this Stock Option. The Grant Agreement, including this Appendix, has not
been, nor will it be, registered with the Comisión Nacional del Mercado de
Valores, and does not constitute a public offering prospectus.


Exchange Control Notice
The acquisition, ownership and sale of Shares under the Plan must be declared to
the Spanish Dirección General de Comercio e Inversiones (the “DGCI”), which is a
department of the Ministry of Economy and Competitiveness. Generally, the
declaration must be made in by filing the appropriate form with the DGCI. The
ownership of any Shares must also be declared with the DGCI each January while
the Shares are owned. However, if the value of the Shares acquired or sold
during the year exceeds a particular threshold, the declaration must be filed
within one month of the acquisition or sale, as applicable.


Foreign Asset/Account Reporting Notice
The Employee understands that to the extent he or she holds assets (e.g., cash
or Shares held in a bank or brokerage account) outside Spain with a value in
excess of €50,000 per type of asset (e.g., cash or Shares) as of December 31
each year, the Employee is required to report information on such rights and
assets on his or her tax return for such year. After such rights or assets are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported rights or assets increases by more
than €20,000. The reporting must be completed by March 31 following the end of
the relevant tax year.


Further, the Employee understands that he or she is required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the securities (including Shares acquired
under the Plan) held in such accounts, and any transaction carried out with
non-residents, if the value of the transactions or the balances in such accounts
as of December 31st of the prior tax year exceeds €1,000,000.


The Employee understands that he or she is solely responsible for complying with
these reporting obligations. The Employee acknowledges that he or she should
consult with the Employee’s personal advisor to determine his or her personal
reporting obligations.. 


27

--------------------------------------------------------------------------------







SWEDEN


There are no country-specific provisions.












SWITZERLAND


Notifications


Securities Law Notice
The offer of Stock Options is considered a private offering in Switzerland;
therefore, it is not subject to registration in Switzerland.


TAIWAN


Terms and Conditions


Data Privacy Consent
The Employee hereby acknowledges that he or she has read and understood the
terms regarding collection, processing and transfer of Data contained in Section
13 of the Grant Agreement and by participating in the Plan, the Employee agrees
to such terms. In this regard, upon request of the Company or the Employer, the
Employee agrees to provide an executed data privacy consent form to the Employer
or the Company (or any other agreements or consents that may be required by the
Employer or the Company) that the Company and/or the Employer may deem necessary
to obtain under the data privacy laws in the Employee’s country, either now or
in the future. The Employee understands he or she will not be able to
participate in the Plan if the Employee fails to execute any such consent or
agreement.


Notifications


Securities Law Notice
The Stock Options and the Shares to be issued pursuant to the Plan are available
only to employees of the Company, its Subsidiaries and Affiliates. The grant of
the Stock Options does not constitute a public offer of securities.


Exchange Control Notice
The Employee may acquire and remit foreign currency (including the exercise
price, proceeds from the sale of Shares) into and out of Taiwan up to
US$5,000,000 per year. If the transaction amount is TWD$500,000 or more in a
single transaction, the Employee must submit a foreign exchange transaction form
and also provide supporting documentation to the satisfaction of the remitting
bank. If the transaction amount is US$500,000 or more in a single transaction,
the Employee may be required to provide additional supporting documentation to
the satisfaction of the remitting bank. The Employee should consult his or her
personal advisor to ensure compliance with applicable exchange control laws in
Taiwan.


THAILAND


Notifications


Exchange Control Notice
If the Employee is a Thai resident and the Employee realizes sale proceeds equal
to or in excess of a specified threshold (currently US$50,000) in a single
transaction, the Employee understands he or she is required to repatriate the
cash proceeds to Thailand immediately following the receipt of such proceeds and
then either convert such repatriation proceeds into Thai Baht or deposit the
proceeds into a foreign currency account opened with any commercial bank in
Thailand within 360 days of repatriation. Further, for repatriated amounts equal
to or in excess of the specified threshold, the Employee understands he or she
must specifically report the inward remittance to the Bank of Thailand on a
Foreign Exchange Transaction Form. The Employee is responsible for ensuring
compliance with all exchange control laws in Thailand.


TUNISIA


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


28

--------------------------------------------------------------------------------







The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.










TURKEY


Notifications


Securities Law Notice
Employee acknowledges and agrees that he or she is not permitted to sell Shares
acquired under the Plan in Turkey. The Shares are currently listed on the New
York Stock Exchange under the ticker symbol “HPQ” and such Shares may be sold on
this exchange.


Exchange Control Notice
Pursuant to Decree No. 32 on the Protection of the Value of the Turkish Currency
(“Decree 32”) and Communiqué No. 2008-32/34 on Decree No. 32, any activity by
Turkish residents related to investments in foreign securities (e.g., the sale
of Shares acquired under the Plan) must be conducted through a bank or financial
intermediary institution licensed by the Turkish Capital Markets Board and
should be reported to the Turkish Capital Markets Board. The Employee
understands that he or she is solely responsible for complying with this
requirement and is advised to contact his or her personal legal advisor for
further information regarding the Employee’s obligations in this respect.


UNITED ARAB EMIRATES


Notifications


Securities Law Notice
The Plan is being offered only to qualified employees and is in the nature of
providing equity incentives to employees of the Company or its Subsidiary in the
UAE. Any documents related to the Plan, including the Plan, this Appendix, the
Plan prospectus and other grant documents (“Plan Documents”), are intended for
distribution only to such employees and must not be delivered to, or relied on
by any other person. Prospective purchasers of the securities offered (i.e., the
Stock Options) should conduct their own due diligence on the securities.
 
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor has it taken steps to verify the
information set out in them, and thus, is not responsible for such documents.
Further, neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved this statement nor taken steps to verify the
information set out in it, and has no responsibility for it.


Employees should, as prospective stockholders, conduct their own due diligence
on the securities. If the Employee does not understand the contents of the Plan
Documents, he or she should consult an authorized financial adviser.


UNITED KINGDOM


Terms and Conditions


Exclusion of Claim
The Employee acknowledges and agrees that the Employee will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
the Employee ceasing to have rights under or to be entitled to the Stock
Options, whether or not as a result of termination of employment (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Stock Options. Upon the grant of the Stock Options,
the Employee shall be deemed to have waived irrevocably such entitlement.
There are no country-specific provisions.


VENEZUELA


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The


29

--------------------------------------------------------------------------------





Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.








Notifications


Securities Law Notice
The Stock Options granted under the Plan and the Shares to be issued under the
Plan are offered as a personal, private, exclusive transaction and are not
subject to Venezuelan government securities regulations.
Exchange Control Notice
Local exchange control restrictions in Venezuela may affect the transfer of
funds and securities in and out of Venezuela. The Company reserves the right to
further restrict the exercise and settlement of the Stock Option or to amend or
cancel the Stock Option at any time to comply with the applicable exchange
control laws in Venezuela. However, ultimately, the Employee is responsible for
complying with exchange control laws in Venezuela and neither the Company, the
Employer, nor any other Subsidiary or Affiliate will be liable for any fines or
penalties resulting from the Employee’s failure to comply with applicable laws.
Because exchange control laws and regulations change frequently and without
notice, the Employee should consult with his or her personal legal advisor
before accepting the Stock Option to ensure compliance with current regulations.


VIETNAM


Terms and Conditions


Method of Exercise / Taxes
The following provision supplements Sections 6 and 11 of the Grant Agreement:


Notwithstanding anything to the contrary in the Grant Agreement or the Plan, the
Stock Options may be exercised only by a “cashless exercise” method by which the
Company’s designated broker, upon receipt of the Employee’s written exercise
request, shall pay the Company the Grant Price for the total number of Shares to
be exercised and sell all such Shares at the then current trading price. The
Company will not accept funds to exercise the Stock Options from any other
source, and the broker will not accept instructions to sell fewer than all of
the Shares exercised.


The proceeds of the sale, net of the aggregate Grant Price, commissions, and
applicable Tax-Related Items that the Employer determines it is required to
withhold (in its sole discretion) will be remitted to the Employee through the
payroll system of the Employer in local currency or through such other payment
system selected by the Company (in its sole discretion).


The Company may impose additional restrictions on or adopt additional procedures
for the Stock Options as it deems appropriate to facilitate the foregoing.


Notifications


Exchange Control Notice
All cash proceeds from the sale of shares as described above must be immediately
repatriated to Vietnam. Such repatriation of proceeds may need to be effectuated
through a special exchange control account established by the Company, its
Subsidiary or Affiliate, including the Employer. By accepting the Stock Option,
the Employee consents and agrees that the cash proceeds may be transferred to
such special account prior to being delivered to the Employee.


30